Citation Nr: 0403167	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  02-20 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of head trauma, to include seizures.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased (compensable) rating for 
status post perforated right tympanic membrane.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from March 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran was afforded a Board 
video conference hearing in October 2003.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

A preliminary review of the record discloses that it is 
unclear whether all pertinent medical records have been 
obtained in this case.  Specifically, the veteran indicated 
at his October 2003 hearing that he had received treatment 
for his seizures from more than one medical health provider.  
He also appeared to indicate that a physician has suggested a 
link between the disabilities on appeal and head trauma 
suffered during service.  As such, the Board finds that an 
attempt should be made to obtain the records to which the 
veteran has referred.

As for the issue of entitlement to a compensable rating for 
status post perforated right tympanic membrane, the Board 
finds that the veteran should be afforded a VA ear and 
audiological examination for the purpose of assessing the 
current severity of his right ear disability.

Accordingly, the case is hereby REMANDED for the following:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his seizure disability.  
The RO should then secure copies of all 
identified records not already in the 
claims file and associate them with the 
record.

2.  The veteran should be scheduled for a 
VA ear examination to determine the 
nature and severity of his service-
connected right tympanic membrane 
disability.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies, including audiological 
testing, should be performed, and all 
findings reported in detail.

If tinnitus is found to be present, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's tinnitus is related to 
the veteran's military service or his 
service-connected right tympanic membrane 
disability.  The examiner should be 
provided the veteran's entire claims file 
for review.

3.  Following the aforementioned 
development, the issues on appeal should 
be reviewed on the basis of all the 
evidence.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




